957 A.2d 1175 (2008)
Kimberly CONNOR and Larry Connor, in their own Right and as the Parents and Guardians of Eric Connor, A Minor, Petitioners
v.
ARCHDIOCESE OF PHILADELPHIA, St. Eleanor's School, Reverend Patrick Sweeney, Pastor and Sister Mary Marie Heenan, RNSI, Respondents.
No. 648 EAL 2007.
Supreme Court of Pennsylvania.
September 24, 2008.

ORDER
PER CURIAM.
AND NOW, this 24th day of September, 2008, the Petition for Allowance of Appeal is GRANTED on the following issue:
Did the Superior Court err in applying the deference rule to Petitioners' negligent infliction of emotional distress and defamation claims?
Justice MCCAFFERY did not participate in the consideration or decision of this matter.